—Appeal by the *448defendant from a judgment of the Supreme Court, Queens County (Cerrado, J.), rendered January 12, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The arresting officer had observed the defendant, while in a pool hall, reach into his left vest pocket, pull out a small metal object, drop it to the ground, and immediately walk away. The object was later determined to have been a loaded and operable firearm.
Contrary to the defendant’s contention, the People produced legally sufficient evidence that the gun was operable at the time of the incident (see, Penal Law § 265.02 [4]; People v Perkins, 201 AD2d 511), and ‘ reasonable assurances of its unchanged condition (see, People v Julian, 41 NY2d 340; People v Isaac, 222 AD2d 523). Any deficiencies in the chain of custody in this case were properly resolved by the jury in its evaluation of the evidence (see, People v Donovan, 141 AD2d 835; cf., People v Espino, 208 AD2d 556, 557; see also, People v Coleman, 55 AD2d 981; People v Totten, 161 AD2d 678).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.